NO. 07-07-0102-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                  JANUARY 9, 2008

                        ______________________________


                           MARIA RENDON, APPELLANT1

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                   NO. 3401; HONORABLE FELIX KLEIN, JUDGE

                       _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pursuant to a guilty plea, on August 28, 2000, Appellant, Maria Rendon, was placed

on deferred adjudication community supervision on a charge of aggravated assault with



      1
        In the judgment Appellant is referred to as “Marina Rendon.” Documents signed
in the clerk’s record reflect Appellant’s name is “Maria Rendon.”
a deadly weapon. On July 18, 2006, the State filed an Application to Proceed for alleged

violations of the conditions of community supervision. On November 20, 2006, the trial

court heard evidence and found that Appellant had intentionally and knowingly possessed

a controlled substance, namely hydrocodone. The court adjudicated Appellant guilty and

imposed a sentence of seven years confinement. In presenting this appeal, counsel has

filed an Anders2 brief in support of a motion to withdraw. We grant counsel’s motion and

affirm.


          In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has also shown that he sent a copy of

the brief to Appellant and informed Appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified Appellant of her right to

review the record and file a pro se response if she desired to do so. The Clerk of this

Court also advised Appellant by letter of her right to file a response to counsel’s brief.

Appellant did not file a response. Neither did the State favor us with a brief.



          2
              Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                 2
       In fulfilment of his duties as counsel presenting an Anders brief, Appellant’s counsel

presents two arguable issues: (1) sufficiency of the evidence and (2) modification of the

judgment. Counsel then concludes the issues have no merit. We recognize that effective

June 15, 2007, the trial court’s determination to adjudicate guilt is reviewed in the same

manner as a revocation hearing. See Tex. Code Crim. Proc. Ann. art. 42.12(b) (Vernon

Supp. 2007).3 However, the Historical and Statutory Notes provide:


       [t]he change in law made by this Act applies only to a judgment of conviction
       entered on or after the effective date [June 15, 2007] of this Act, a grant of
       deferred adjudication made on or after the effective date of this Act, or a
       disposition of delinquent conduct made on or after the effective date of this
       Act.


       Appellant was adjudicated guilty on November 20, 2006, and thus we will apply the

law as it existed at that time. Under the former version of article 42.12, § 5(b), Appellant

is expressly denied the right to appeal the trial court’s determination to adjudicate guilt.4

Post-adjudication proceedings, i.e., assessment of punishment, pronouncement of

sentence, are not foreclosed from being considered on appeal, but must still be preserved

for consideration. See Hardeman v. State, 1 S.W.3d 689, 690 (Tex.Crim.App. 1999).




       3
       See Act of May 28, 2007, 80th Leg., R.S., ch. 1308, § 5(b), 2007 Tex. Sess. Law
Serv. 4404, 4405 (Vernon) codified at Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b).
       4
       Added by Act of May 7, 1975, 64th Leg., R.S., ch. 231, § 3d(b), 1975 Tex. Gen.
Laws 572, amended by Act of May 29, 1993, 73rd Leg., R.S., ch 900, § 5(b) 1993 Tex.
Gen. Laws 3586, 3719-20, amended by Act of May 29, 1995, 74th Leg. R.S., ch. 318, §
53, 1995 Tex. Gen. Laws 2734, 2750.

                                             3
       Appellant was convicted of the offense of aggravated assault, a second degree

felony punishable by two to twenty years confinement. See Tex. Penal Code Ann. §§

22.02 & 12.33 (Vernon Supp. 2007 & 2003). Appellant’s seven-year sentence is within the

statutory range of punishment. Generally, a penalty imposed within the range established

by the Legislature should not be disturbed on appeal. Nunez v. State, 565 S.W.2d 536,

538 (Tex.Crim.App. 1978).


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds. After reviewing the record and

counsel’s brief, we agree with counsel that the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.5


                                                Patrick A. Pirtle
                                                    Justice


Do not publish.


       5
        Per Rule 48.4 of the Texas Rules of Appellate Procedure (effective September 1,
2007), we remind counsel of the duty to inform Appellant within five days after the date of
this opinion to send a copy of the opinion and judgment together with notification of
Appellant’s right to file a pro se petition for discretionary review.

                                            4